Citation Nr: 0414773	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  97-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury for accrued benefit purposes.

2. Entitlement to service connection for a psychiatric 
disorder for accrued benefit purposes.

3. Entitlement to service connection for the cause of the 
servicemember's death.

4. Entitlement to basic eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The serviceman had active duty for training (ACDUTRA) from 
November 21 1974, to March 28, 1975. He died in July 1996. 
The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February and March 1997 by 
the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, and Regional Office (RO). In 
February 1997 the RO denied a claim for service connection 
for the cause of the servicemember's death, and for 
entitlement to basic eligibility for Survivors'/Dependents' 
Educational Assistance under Chapter 35.  In March 1997 the 
RO determined that new and material evidence had not been 
submitted to reopen the appellant's claims for entitlement to 
service connection for residuals of a head injury and for a 
nervous disorder, both for purposes of payment of accrued 
benefits.  The appellant perfected appeals to each of these 
claims.

In a January 1999 decision, the Board reopened the claims of 
entitlement to service connection for residuals of a head 
injury and for a nervous disorder, both for purposes of 
payment of accrued benefits. At that time the Board also 
remanded the case to the RO for further development on the 
reopened claims and deferred consideration of the cause of 
death and Chapter 35 claims pending that development. 
Development pursuant to that remand included obtaining 
additional private and VA medical records of the 
servicemember.

The Board again remanded the case to the RO in September 2003 
for further development.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  Residuals of a head injury are not of service origin.  

2.  A psychiatric disorder, diagnosed as schizophrenia, is 
not of service origin.  

3.  The veteran's death in July 1996 was caused by 
intoxication due to or as a consequence of cocaine and 
opiates; at the time of death service connection was not in 
effect for any disability.

5.  A disability of service origin was not involved in the 
veteran's death.

6.  At the time of death, the service member did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW
1.  The requirements for service connection for residuals of 
a head injury for accrued benefits purposes are not met. 38 
U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107, 5121 (West  2002); 
38 C.F.R. § 3.1000 (2003).

2. The requirements for service connection for a nervous 
disorder for accrued benefits purposes are not met. 38 
U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107, 5121 (West  2002); 
38 C.F.R. § 3.1000 (2003).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
servicemember's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§  3.301, 3.312 (2003).

2.  The criteria for dependent eligibility assistance under 
Chapter 35, Title 38 United States Code have not been. 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claims.  The appellant was 
provided copies of the rating decision noted above, 
statements of the case dated in April and May 1997 and 
supplemental statements of the case dated in August 1987, 
November 2003, and February 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claims.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in letters dated in 
March 2002 and October 2003, the RO specifically informed the 
appellant of the information and evidence needed from her to 
substantiate her claims, evidence already submitted and/or 
obtained in her behalf, as well as the evidence VA would 
attempt to obtain.  Quartucco v. Principi, 16 Vet. App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claims.  Most notably VA and private 
treatment records have been obtained and associated with the 
servicemember's claims file.  There is no identified evidence 
that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the September 2002 
and October 2003 VCAA letters were mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the holding in the Pelegrini case and the VA has not informed 
the appellant to provide any evidence in her possession not 
previously submitted which is pertinent to this claim in 
violation of 38 C.F.R. § 3.159(b)(1).  .  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes that the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Boar finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the servicemember in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the servicemember.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

A review of the service medical records shows that in 
December 1974, the servicemember was seen at the dispensary 
with a one-day history of dizziness, headache and confusion. 
He had been hit on the left side of the head with a rifle 
butt.  He had some tenderness over the left temple. The 
diagnostic impression was tension headache versus contusion 
on the left side of the head.  The service medical records 
contain no reference to a psychiatric disability.

The serviceman was hospitalized at a VA facility in December 
1977 and in March 1978 for a severe anxiety neurosis.  He was 
again hospitalized at a VA facility in April 1978 for being 
aggressive towards his parents.  The discharge diagnosis was 
schizophrenia, undifferentiated type. Subsequent medical 
records show treatment for schizophrenia and drug dependence.  
Subsequently from 1978 until his death the serviceman receive 
private and VA treatment and underwent several VA examination 
for his psychiatric illness. 

In a statement received in April 1982, a private physician 
certified that he saw the servicemember, who suffers from 
schizophrenia, in his office and prescribed medications at 
that time.  He added that the servicemember's mother states 
that it was in June 1995.  He expressed his belief that this 
date maybe correct but that he was not sure of it. 

A June 1992, private psychiatric evaluation revealed 
diagnoses of post-traumatic organic brain syndrome, 
undifferentiated schizophrenia with paranoid and depressive 
features and HIV positive.  The physician noted that the 
decedent was a man who had a head trauma with the butt of a 
rifle, lost consciousness, and developed severe personality 
changes afterwards. It was further noted that the record 
contained no evidence of psychological tests to rule out 
organicity secondary to head trauma. "So if there is no 
evidence of negative findings, it has to be accepted as a 
reasonable doubt an Organic Brain Syndrome Post Traumatic...". 

On a VA examination in August 1992, the servicemember 
complained of poor sleep, irritability and bad temper.  He 
also complained of suffering from migraine headaches after an 
accident during active service.  Diagnoses, following mental 
status examination, were chronic undifferentiated 
schizophrenia and substance abuse disorder in remission.

Other evidence of record, prior to the servicemember's death, 
both private and VA, shows post-service treatment for 
substance abuse and schizophrenia.

A Puerto Rico Department of Health Death Certificate 
indicates that the servicemember died in July 1996. The Death 
Certificate further indicates that the immediate cause of the 
accidental death was intoxication due to cocaine and opiates.

Private and VA clinical records received subsequent to the 
servicemember's death includes a report of a May 1996 VA 
mental disorders examination, which noted that the 
servicemember looked very restless and responded to questions 
vaguely and superficially and that he admitted to abuse of 
heroin. His history of hospitalizations was noted as well as 
his diagnoses, including schizophrenia.  The examiner 
reported that psychiatric examination of the servicemember 
would be deferred until the servicemember was provided 
psychological testing.  

VA psychological evaluation was conducted in July 1996.  It 
was noted that during the interview the servicemember was 
very restless and could not remain seated.  The examiner 
noted that the servicemember was spontaneous, and oriented in 
time, place, and person.  His responses, however, were 
frequently irrelevant and/or tangential, and he could not 
remember a line of thought for a reasonable amount of time.  
On psychological testing the servicemember obtained an IQ 
score of 66, which his examiner reported would place him in 
the mildly mentally retarded level of intellectual 
functioning.  He added that given the limited information 
available and the servicemember's mental status at the time 
of the interview, a diagnostic conclusion cannot be reached.  
However, the available information does strongly suggest that 
his symptoms are related to a psychotic disorder such as 
schizophrenia.  

A report of an October 1980 private psychiatric evaluation 
was received in January 1999.  At that time, the 
servicemember presented with complaints that included bizarre 
behavior, anxiety, and insomnia.  He informed his examiner 
that his illness started in 1975 when he was discharged from 
the U. S. Marine Corps after an incident with a Sergeant who 
hit him in the head with a rifle.  Following objective 
examination, schizophrenia was diagnosed. 

A report of a March 1994 private psychiatric examination, 
received in June 1999, recorded the servicemember's report 
that he has been ill since service as a result of being 
hospitalized due to an aggression by a Sergeant.  The 
examiner noted on mental status examination that the 
servicemember's psych-motor activity seemed retarded and that 
his level of consciousness seemed lethargic.  His affect 
looked blunted and his mood reflected severe depression.  
Major depression with mixed traits was diagnosed on Axis I.

Additional service medical records, compiled during the 
servicemember's period of service in the U.S. Marine Corps 
Reserve, following his period of ACDUTRA, were received in 
November 2003.  These records dated between July 1975 and 
January 1979 are negative for complaints and/or findings 
referable to residuals of a head injury and/or a psychiatric 
disability. 

Pursuant to the Board's September 2003 remand, the 
servicemember's claims file was reviewed in December 2003 by 
VA physicians specializing in neurology and psychiatry for 
the specific purpose of providing an opinion as to the nature 
and etiology of any residuals of a head injury and/or nervous 
disorder that the servicemember may have had prior to his 
death.  The reviewing physicians noted that the 
servicemember's service medical records show that he was seen 
in December 1974 because of dizziness of one-day duration, 
headache and confusion, that he gave a history of being 
accidentally hit in the head, and that a diagnosis of tension 
headache was rendered.  They further noted that the 
servicemember's vital signs were normal, that he was alert 
and in no distress. He was advised 24 hours bed rest and that 
medical encounters afterward and up to January 1979 failed to 
show any complaint at all.  His post service history of 
psychiatric hospitalization for schizophrenia was noted, as 
well as, the June 1992 psychiatric evaluation by Dr. C. and 
his subsequent VA psychiatric examination in August 1992.  

The examiners noted that the servicemember sustained head 
trauma in service that was minor, mild without neurological 
sequela and without medical evidence of loss of 
consciousness.  He had a consistent diagnosis of 
schizophrenia and the possibility of a posttraumatic organic 
brain syndrome was raised by only one civilian psychiatrist.  
Past psychological testing of the servicemember did not 
diagnose organic brain syndrome.  A July 1996 psychological 
evaluation strongly suggested a diagnosis of schizophrenia, 
and ruled out organic brain syndrome.  The cause of the 
servicemember's death by death certificate was drug 
intoxication (cocaine and opiate).  They opined that the drug 
abuse and eventually intoxication ending in death is 
unrelated to the servicemember's head injury in service.  
They further stated that the diagnosis of organic brain 
syndrome was never considered by all of the servicemember's 
psychiatric examiners, except one, and that this diagnosis 
was discarded by psychological testing on two occasions. 

Analysis

An application for accrued benefits must be filed within one 
year after the date of death. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  Claims for death pension, compensation, or 
dependency and indemnity compensation are deemed to include a 
claim for accrued benefits if supported by the facts of the 
case. See 38 U.S.C.A. § 5101(b).  Accrued benefits include 
those the servicemember was entitled to at the time of death 
under an existing rating or based on evidence in the file at 
the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  In order for a claimant to be entitled to accrued 
benefits, the servicemember must have had a claim pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998). 

In the present case, at the time of the servicemember's 
death, he had a claim pending for entitlement to service 
connection for residuals of a head injury and a nervous 
disorder. As these claims were pending at the time of the 
servicemember's death, the issue of accrued benefits is 
appropriate, and the question now becomes whether the 
evidence in the file at the time of the servicemember's death 
(or constructively in the file) supported claims for service 
connection for residuals of a head injury and/or a nervous 
disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24). 

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).  

The decedent is not a "veteran" because he served on active 
duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 (2002), and 
is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002), or 
the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002). 
See Paulson v. Brown, 7 Vet. App. 466 (1995).

Accrued Benefit Claims

Residuals of a Head Injury

In this case, the servicemember's service medical records 
reveal that he was treated for a trauma to he left temple in 
service.  However there was no evidence of a mental 
condition.  The first post service evidence of a mental 
condition was in 1977 several years after service.  
Schizophrenia was subsequently diagnosed.  A private 
physician in June 1992 provided opinion suggesting that the 
servicemember developed organic brain syndrome as a result of 
his head trauma in service.  This opinion however, as 
indicated by the reviewing VA physician's in December 2003, 
was not supported by psychological testing conducted by VA in 
July 1996 and, furthermore, appears to be premised on an 
inaccurate factual basis.  The servicemember informed his 
examiner in June 1992 that he was rendered unconscious by the 
blow to his head in service and immediately taken to sick 
bay.  The contemporaneous service medical records show 
otherwise as noted above. 

As the opinion proffered by the physician is based on an 
inaccurate factual premise it has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).

In sum, the Board finds that the left temple injury in 
service was acute and transitory and resolved without any 
residual disability.  In the absence of any supportive 
medical evidence showing that the servicemember prior to his 
death had an existing disability attributable to a head 
injury in service, the Board determines that there is no 
reasonable basis to establish service connection for 
residuals of a head injury for purposes of payment of accrued 
benefits.  Accordingly, service connection for residuals of a 
head injury for accrued benefit purposes is not warranted.

Psychiatric Disorder

The servicemember's service medical records do not 
demonstrate that an acquired psychiatric disorder was 
clinically identified in service.  The first diagnosis of a 
psychiatric disorder was in 1977 approximately 3 years after 
the servicemember's separation from ACDUTRA with 
schizophrenia being diagnosed in 1978.  There is no medical 
evidence of record which relates the psychiatric disorder to 
service or any incident therein.  Accordingly, service 
connection for a psychiatric disorder, for purposes of 
payment of accrued benefits is not warranted.

Service connection for the Cause of Death

Service connection may be granted for disability or death 
resulting from disease or injury incurred in or aggravated by 
service, or by any period of active duty for training 
(ACDUTRA), as well as for any death or injury incurred or 
aggravated while performing any period of active duty for 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131. According to the death certificate, the servicemember's 
death was caused by a disease and not by an injury.

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  

For the service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  For a service- connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal relationship. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs." See 38 
U.S.C.A. § 1110.  Willful misconduct is defined as "an act 
involving conscious wrongdoing or known prohibited action." 
See 38 C.F.R. § 3.1(n).  Alcohol use is considered willful 
misconduct where one deliberately drinks a beverage to enjoy 
its intoxicating effects, and intoxication results 
proximately and immediately in disability or death.  See 38 
C.F.R. § 3.301(c)(2) (2003).  

Similarly, the progressive and frequent use of drugs to the 
point of addiction is considered willful misconduct. Where 
drugs are used to experience their effects, and the effects 
result proximately and immediately in disability or death, 
the disability or death is considered the result of willful 
misconduct.  See 38 C.F.R. § 3.301(c)(3).

The official death certificate shows that the serviceman died 
in July 1996.  The cause of death was intoxication due to 
cocaine and opiates.  The death was reported as accidental.  
An autopsy was not performed.  At the time of the 
serviceman's death service connection was not in effect for 
any disorders.

The service medical records do not reveal the presence of the 
pathology implicated in the servicemember's death as shown on 
his death certificate.  Additionally service connection is 
not in effect for any disorder.  The death certificate 
clearly shows that he died due to intoxication from opiates 
and cocaine, which is considered willful misconduct.  As 
such, the preponderance of the evidence is against the 
appellant's claim that the veteran's death was causally 
related to his service.  

Eligibility for Dependent's Educational Assistance Under 
38 U.S.C.A. Chapter 35 

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
servicemember will have basically eligibility for benefits 
where the veteran was discharged under other than 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence of the date of the 
servicemember's death; or where the servicemember died as a 
result of his service-connected disability.  38 C.F.R. 
§ 3.807(a).  

In this case, the servicemember did not have a permanent and 
total service-connected disability at the time of his death, 
and, as decided above, the appellant has not shown that the 
cause of the servicemember's death was service connected.  
Therefore, the appellant lacks basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The appellant's 
claim is thus without legal merit and must be denied on that 
basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for residuals of a head injury for 
purposes of payment of accrued benefits is denied.

Service connection for a nervous disorder for purposes of 
payment of accrued benefits is denied.

Service connection for the cause of the servicemember's death 
is denied.

Entitlement to basic eligibility for Survivors'/Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



